DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement entered 23 March 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 2, 9, 10, 11, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (US-2018/0314066).
Regarding claim 1:  Bell discloses an image processing method, including: determining a coordinate value of one or more target pixels in an image, wherein the target pixel is used to segment the image (figs 2A-2D, [0045], [0050], and [0054]-[0056] of Bell – determines location parameters for pixels overlaid by dimming mask, which segments the image for later processing); performing a mapping operation on the coordinate value of the one or more target pixels to obtain first pixel data (figs 2C-2D, [0045], [0055]-[0056], and [0077]-[0078] of Bell – mapped to masking area, and real-world image obtained for the location); obtaining pixel data of the image as second pixel data (figs 2B & 2E, [0054]-[0055], and [0057] of Bell – CG image data obtained for masking region); synthesizing the first pixel data and the second pixel data to obtain a synthetic image (figs 2E-2F and [0057]-[0058] of Bell – synthesis of real-world and CG image data).
	Regarding claim 2:  Bell discloses the image processing method according to claim 1 (as rejected above), wherein determining a coordinate value of one or more target pixels in an image comprises: obtaining a fixation point coordinate value of a user according to an eyeball tracking algorithm (figs 7A-7F and [0076] of Bell – change in gaze direction changes location of dimming masks); determining a boundary of a fixation point area, corresponding to the fixation point coordinate value, in the image (fig 7E and [0078]-[0079] of Bell); and determining the coordinate value of the target pixel based on the boundary of the fixation point area ([0079] of Bell).
	Regarding claim 9:  Bell discloses the image processing method according to claim 1 (as rejected above), further comprising: transmitting the synthetic image to a driving unit of the display apparatus (figs 2E-2F and [0057]-[0058] of Bell), wherein first pixel data in the synthetic image is read by the driving unit, an inverse mapping operation is performed on the (figs 2B-2F and [0054]-[0058] of Bell – first pixel data (real image) read, mask used to map the image data back to the corresponding coordinates, and coordinate values of mask used to segment the image into real and CG images, which are displayed respectively in a synthetic image).
	Regarding claim 10:  Bell discloses an image processing apparatus (fig 1 and [0037] of Bell), comprising: a determining unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to determine a coordinate value of one or more target pixels in an image, wherein the target pixel is used to segment the image (figs 2A-2D, [0045], [0050], and [0054]-[0056] of Bell – determines location parameters for pixels overlaid by dimming mask, which segments the image for later processing); a transforming unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to perform a mapping operation on the coordinate value of the one or more target pixels determined by the determining unit to obtain first pixel data (figs 2C-2D, [0045], [0055]-[0056], and [0077]-[0078] of Bell – mapped to masking area, and real-world image obtained for the location); an obtaining unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to obtain pixel data of the image as second pixel data (figs 2B & 2E, [0054]-[0055], and [0057] of Bell – CG image data obtained for masking region); and a synthesizing unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to synthesize the first pixel data obtained by the transforming unit and (figs 2E-2F and [0057]-[0058] of Bell – synthesis of real-world and CG image data).
	Regarding claim 11:  Bell discloses the image processing apparatus according to claim 10 (as rejected above), wherein the determining unit obtains a fixation point coordinate value of a user according to an eyeball tracking algorithm (figs 7A-7F and [0076] of Bell – change in gaze direction changes location of dimming masks); determines a boundary of a fixation point area corresponding to the fixation point coordinate value in the image (fig 7E and [0078]-[0079] of Bell); and determines the coordinate value of the target pixel based on the boundary of the fixation point area ([0079] of Bell).
	Regarding claim 14:  Bell discloses the image processing apparatus according to claim 10 (as rejected above), wherein the synthesizing unit is configured to establish a new image (fig 2C and [0055] of Bell – area established for new synthesized image); write the first pixel data into the new image (fig 2D and [0056] of Bell); write the second pixel data after the first pixel data; and take the new image into which data is written as the synthetic image (figs 2E-2F and [0057]-[0058] of Bell – second pixel (CG image) data written after the first pixel data, and used to generate the synthetic image (figs 2E-2F)).
	Regarding claim 18:  Bell discloses the image processing apparatus according to claim 10 (as rejected above), further comprising: a transmitting unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to transmit the synthetic image to a driving unit of the display apparatus (figs 2E-2F and [0057]-[0058] of Bell), wherein first pixel data in the synthetic image is read by the driving unit, an inverse mapping operation is performed on the first pixel data to obtain the coordinate value of the one or more target pixels, and the coordinate value is used to segment the (figs 2B-2F and [0054]-[0058] of Bell – first pixel data (real image) read, mask used to map the image data back to the corresponding coordinates, and coordinate values of mask used to segment the image into real and CG images, which are displayed respectively in a synthetic image).
	Regarding claim 19:  Bell discloses a computer readable medium (fig 1(120) and [0044] of Bell), upon which computer readable instructions are stored, wherein the image processing method according to claim 1 (as rejected above) is executed when the computer readable instructions are executed by a computer ([0044] of Bell).
	Regarding claim 20:  Bell discloses an image processing system (fig 1 and [0037] of Bell), comprising: an image acquisition apparatus, configured to acquire an image (fig 8(812) and [0083] of Bell – forward-facing cameras to acquire images); an image display apparatus comprising a driving unit ([0037] of Bell); and an image processing apparatus (fig 1(116) and [0044] of Bell), wherein, the image processing apparatus includes: a receiving unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to receive the image from the image acquisition apparatus (fig 8A and [0083]-[0084] of Bell – image received and processed); a determining unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to determine a coordinate value of one or more target pixels in the image, wherein the target pixel is used to segment the image (figs 2A-2D, [0045], [0050], and [0054]-[0056] of Bell – determines location parameters for pixels overlaid by dimming mask, which segments the image for later processing); a transforming unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to perform a mapping operation on the (figs 2C-2D, [0045], [0055]-[0056], and [0077]-[0078] of Bell – mapped to masking area, and real-world image obtained for the location); an obtaining unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to obtain pixel data of the image as second pixel data (figs 2B & 2E, [0054]-[0055], and [0057] of Bell – CG image data obtained for masking region); a synthesizing unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to synthesize the first pixel data and the second pixel data to obtain a synthetic image (figs 2E-2F and [0057]-[0058] of Bell – synthesis of real-world and CG image data); and a transmitting unit (fig 1(116) and [0044] of Bell – corresponding portion of software stored in the memory device and executed by the controller), configured to transmit the synthetic image to the image display apparatus (figs 2E-2F and [0057]-[0058] of Bell), wherein the first pixel data in the synthetic image is read by the driving unit, an inverse mapping operation is performed on the first pixel data to obtain the coordinate value of the one or more target pixels, and the coordinate value is used to segment the image into a plurality of sub-images which are drove and displayed respectively (figs 2B-2F and [0054]-[0058] of Bell – first pixel data (real image) read, mask used to map the image data back to the corresponding coordinates, and coordinate values of mask used to segment the image into real and CG images, which are displayed respectively in a synthetic image).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US-2018/0314066) in view of Lang (US-2019/0333480).
	Regarding claim 6:  Bell discloses the image processing method according to claim 1 (as rejected above).  Bell does not disclose determining optical parameters of a display apparatus used for displaying the image before determining the coordinate value of the one or more target pixels; performing an anti-distortion operation on the image based on the optical parameters of the display apparatus.
	Lang discloses determining optical parameters of a display apparatus used for displaying the image before determining the coordinate value of the one or more target pixels; performing an anti-distortion operation on the image based on the optical parameters of the display apparatus ([0274]-[0277] of Lang – optical parameters determined and corrected before displaying the virtual data).
	Bell and Lang are analogous art because they are from the same field of endeavor, namely head-mounted virtual reality display systems.  Before the effective filing date of the 
	Regarding claim 7:  Bell in view of Lang discloses the image processing method according to claim 6 (as rejected above), wherein the anti-distortion operation comprises: determining an anti-distortion grid according to the optical parameters of the display apparatus; generating an anti-distorted image based on the anti-distortion grid (figs 2C-2E, [0249], and [0275] of Lang – using various markers (grid) to determine and correct for distortion).  Bell and Lang are combined for the reasons set forth above with respect to claim 6.
	Regarding claim 15:  Bell discloses the image processing apparatus according to claim 10 (as rejected above).  Bell does not disclose an anti-distortion unit, configured to determine optical parameters of a display apparatus used for displaying the image before determining the coordinate value of the one or more target pixels, and perform an anti-distortion operation on the image based on the optical parameters of the display apparatus.
	Lang discloses an anti-distortion unit, configured to determine optical parameters of a display apparatus used for displaying the image before determining the coordinate value of the one or more target pixels, and perform an anti-distortion operation on the image based on the ([0274]-[0277] of Lang – optical parameters determined and corrected before displaying the virtual data).
	Bell and Lang are analogous art because they are from the same field of endeavor, namely head-mounted virtual reality display systems.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine optical parameters of a display apparatus used for displaying the image before determining the coordinate value of the one or more target pixels, and perform an anti-distortion operation on the image based on the optical parameters of the display apparatus, as taught by Lang.  The motivation for doing so would have been to maintain consistent and accurate display of both the real and virtual elements in the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bell according to the relied-upon teachings of Lang to obtain the invention as specified in claim 15.
	Regarding claim 16:  Bell in view of Lang discloses the image processing apparatus according to claim 15 (as rejected above), wherein the anti-distortion unit is configured to determine an anti-distortion grid according to the optical parameters of the display apparatuses; and generate an anti-distortion image based on the anti-distortion grid (figs 2C-2E, [0249], and [0275] of Lang – using various markers (grid) to determine and correct for distortion).  Bell and Lang are combined for the reasons set forth above with respect to claim 15.

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US-2018/0314066) in view of Iyer (US-2016/0366365).
	Regarding claim 8:  Bell discloses the image processing method according to claim 1 (as rejected above).  Bell does not disclose segmenting the image into a plurality of sub-images 
	Iyer discloses segmenting the image into a plurality of sub-images based on the coordinate value of one or more target pixels in the image, and adjusting a resolution of at least one sub-image of the plurality of sub-images, so that the resolution of at least one sub-image of the plurality of sub-images is higher than a resolution of other sub-images (fig 2B(214,216), [0048], and [0052]-[0055] of Iyer – image segmented into region of interest (ROI) and non-ROI sub-images based on user gaze detection; ROI sub-image in high-definition, non-ROI sub-image in standard definition).
	Bell and Iyer are analogous art because they are from similar problem solving areas, namely efficient control of image displaying.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to segment the image into a plurality of sub-images based on the coordinate value of one or more target pixels in the image, and adjust a resolution of at least one sub-image of the plurality of sub-images, so that the resolution of at least one sub-image of the plurality of sub-images is higher than a resolution of other sub-images, as taught by Iyer.  The motivation for doing so would have been to more efficiently use computational resources when displaying the images on the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bell according to the relied-upon teachings of Iyer to obtain the invention as specified in claim 8.
Regarding claim 17:  Bell discloses the image processing apparatus according to claim 10 (as rejected above).  Bell does not disclose a multi-resolution rendering unit, configured to segment the image into a plurality of sub-images according to the target pixels, and adjust a resolution of at least one sub-image of the plurality of sub-images, so that the resolution of at least one sub-image of the plurality of sub-images is higher than a resolution of other sub-images.
	Iyer discloses a multi-resolution rendering unit, configured to segment the image into a plurality of sub-images according to the target pixels, and adjust a resolution of at least one sub-image of the plurality of sub-images, so that the resolution of at least one sub-image of the plurality of sub-images is higher than a resolution of other sub-images (fig 2B(214,216), [0048], and [0052]-[0055] of Iyer – image segmented into region of interest (ROI) and non-ROI sub-images based on user gaze detection; ROI sub-image in high-definition, non-ROI sub-image in standard definition).
	Bell and Iyer are analogous art because they are from similar problem solving areas, namely efficient control of image displaying.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to segment the image into a plurality of sub-images based on the coordinate value of one or more target pixels in the image, and adjust a resolution of at least one sub-image of the plurality of sub-images, so that the resolution of at least one sub-image of the plurality of sub-images is higher than a resolution of other sub-images, as taught by Iyer.  The motivation for doing so would have been to more efficiently use computational resources when displaying the images on the display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to .

Allowable Subject Matter
9.	Claims 3-5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 3 recites the ‘image processing method according to claim 1, wherein performing a mapping operation on the coordinate value of the one or more target pixels to obtain first pixel data comprises: determining a transformation parameter used for the mapping operation; as for a coordinate value of each of the one or more target pixels, transforming the coordinate value into a value within a pixel value scope of the image based on the transformation parameter, to obtain the first pixel data, wherein the first pixel data comprises a quotient obtained by dividing the coordinate value by the transformation parameter and a remainder obtained by dividing the coordinate value by the transformation parameter.’
	Examiner has not discovered this particular combination of features (which includes the features expressly recited in claim 1, by reference) in the prior art.  The closest prior art discovered is the combination of Bell (US-2018/0314066), Song (US-2018/0095533), and Sinharoy (US-10,638,030).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 3 (including the features expressly recited in claim 1, by reference), either singly or in an obvious combination.  Accordingly, claim 3 distinguishes 
	Claim 12 includes the features recited in claim 3, and is therefore deemed to distinguish over the prior art for the reasons set forth above with respect to claim 3, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4, 5 and 13 distinguish over the prior art at least due to their respective dependencies, and are therefore also deemed to distinguish over the prior art, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A THOMPSON/Primary Examiner, Art Unit 2616